Citation Nr: 0404955	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from April 1962 to February 
1967 and active duty for training from November 1956 to 
January 1957 and from January 1962 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the veteran did not indicate on his 
substantive appeal whether he declined a Board or Travel 
Board hearing or desired one.  The Board further notes, 
however, that there is no record in the claim file, to 
include submissions from his representative, that the veteran 
desired a hearing.  The veteran requested a local hearing at 
the RO but later canceled it.

A July 2003 rating decision granted service connection for 
erectile dysfunction, diabetic retinopathy, and polyuria, all 
as secondary to the service-connected diabetes mellitus, type 
II.  Secondary service connection for urinary incontinence, 
peripheral neuropathy, both feet, and entitlement to special 
monthly compensation for loss of use of a creative organ, 
were denied.  There is no record in the claim file of any 
appeal action as concerns these issues.  Therefore, they are 
not before the Board and are not a part of this decision.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, manifests with 
the requirement of insulin daily and restricted diet.

2.  Regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations a year, or twice a month visits with a 
diabetes care provider, plus complications that would not be 
compensable if evaluated separately, have not been more 
nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 40 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The veteran's claim was received in February 2001, he was 
provided the VCAA required notice via an April 2001 RO 
letter, and he was granted the benefit for which he applied.  
Therefore, the Board finds VA has complied with all VCAA 
notice requirements and VA's duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5103(a) (West 
2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(c)) (VBA);38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Opinion of The General Counsel 8-2003 (December 22, 2003).

Historically, a July 2001 rating decision granted service 
connection with an evaluation of 20 percent, effective July 
9, 2001, the date applicable regulations were changed to 
include diabetes mellitus as a condition linked to exposure 
to agent orange.  A December 2001 rating decision granted an 
effective date of February 1, 2001, the date the veteran's 
claim was received.  See 68 Fed. Reg. 50966 (August 25, 2003) 
(to be codified at 38 C.F.R. § 3.816).  The veteran submitted 
a timely notice of disagreement with the evaluation of his 
disability and a substantive appeal.  A May 2002 rating 
decision increased the veteran's evaluation from 20 percent 
to 40 percent, effective February 1, 2001.

An October 2000 VA treatment note reflects the veteran denied 
any symptoms pf hypoglycemia, such as nervousness, 
lightheadedness, dizziness, shaking, or sweating.  The 
veteran reported that such symptoms in the past were 
alleviated with consumption of orange juice or hard candy.  
He denied alcohol consumption and reported walking one mile 
three times a week.  His provider instructed him to increase 
his insulin dosages from 14 to 18 units in the morning and to 
maintain his evening dosage at 68 units, and to continue 
metformin 850mg three times a day and pioglitazone 30 mg 
daily.

A November 2000 VA treatment note reflects that the veteran 
reported no symptoms of liver dysfunction.  He also reported 
that he does not watch his diet, and he does not exercise 
regularly.  His liver function tests were within normal 
limits.  He was instructed to increase his morning insulin 
dosage from 18 to 24 units and his evening dosage from 68 to 
72 units.  The other medications were continued at the same 
level.  The provider also reemphasized the importance of a 
scheduled exercise routine and dietary control.  The veteran 
verbalized understanding but advised he could not guarantee 
anything.

A late November 2000 VA treatment note reflects the veteran 
reported unhappiness over a weight gain of 10 -12 pounds, 
which he attributes to the pioglitazone.  He denied any 
symptoms of hypoglycemia.

A February 2001 VA treatment note reflects the veteran 
reported feeling tired all the time, and that he was having 
difficulty controlling his blood sugar level.

A December 2001 VA examination report reflects that the 
veteran reported never being hospitalized for hyper or 
hypoglycemia, and that he has had to minimize most of his 
daily activities.  He reduced his work schedule as a security 
guard from five to three days a week six months earlier, due 
to fatigue.  He reported he no longer hunts or take long 
walks and that, for the second consecutive year, he did not 
have the energy to hang outside Christmas lights.  He also 
reported profound loss of strength, which he attributes to 
his diabetes.  He reported his daily insulin dosage as 40 
units in the morning and 82 units at night.  Physical 
examination of the extremities revealed no clubbing, 
cyanosis, or edema.  Peripheral pulses were palpable, 2+, 
nail beds mycotic, and an amputated right second toe.  
Monofilament revealed both feet as sensate.  Neurological 
examination showed the veteran to be alert and oriented, gait 
and tandem walking steady, DTRs, upper and lower extremities, 
+1 to 2, and heel to shin intact.  Romberg was negative.  The 
examiner rendered a diagnosis of diabetes mellitus, type II, 
uncontrolled.

An April 2003 VA examination report reflects that the veteran 
reported restless leg syndrome and a staggering gait.  He 
denied parasthesias and dropping things.  The only 
abnormality revealed by physical examination was abnormal 
tandem walking.  The examiner rendered a diagnosis of mild 
peripheral neuropathy, which essentially is asymptomatic 
except for an unsteady gait and absence of ankle reflexes.  A 
May 2003 EMG, however, was normal, with no electromagnetic 
evidence of peripheral polyneuropathy.  A May 2003 VA 
examination report reflects that the veteran's diabetes was 
confirmed as type II diabetes.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds the veteran is fairly, reasonably, and 
appropriately evaluated at 40 percent for his diabetes 
mellitus, type II.  Diabetes mellitus which requires insulin, 
restricted diet, and regulation of activities, is evaluated 
at 40 percent.  38 C.F.R. § 4.119, DC 7913 (2003).  As set 
forth above, the veteran requires two dosages of insulin a 
day and dietary restriction to control his diabetes.  
Although the veteran reports low energy and an erratic 
exercise regimen, his activities have not been restricted 
pursuant to medical advice.  Nonetheless, the Board deems him 
to more nearly approximate the rating criteria for a 40 
percent evaluation than the lower one of 20 percent.  
38 C.F.R. §§ 4.3, 4.7, DC 7913.

The Board finds that the higher rating of 60 percent is not 
warranted, as regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations a year, or twice a month visits with a 
diabetes care provider, plus complications that would not be 
compensable if evaluated separately, have not been more 
nearly approximated.  Id.  The Board notes the complications 
secondary to the veteran's diabetes which are now service 
connected.  However, they are not accompanied with 
manifestation of any of the other required criteria.  All of 
the medical evidence of record reflects the veteran as 
consistently denying any ketoacidosis or hypoglycemic 
reactive episodes.  Neither is there any objective 
documentary evidence of hospitalization for any episodes.  
The claim file reflects the veteran currently is not seeing a 
diabetes care provider on a twice-a-month basis.  Further, 
the medical evidence reflects the veteran is encouraged to 
exercise frequently, rather than restricting his activity 
level.

The evidence preponderates against the granting of an 
evaluation in excess of 40 percent.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2002).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus, type II, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



